Lawrence, Judge:
The appeals for reappraisement enumerated in the schedule, attached to and forming part of the decision herein, present for the court’s determination the proper value for dutiable purposes of certain lathes and parts thereof exported from West Germany.
By stipulation of the parties hereto, it has been agreed that the merchandise involved in these appeals consists of lathes and parts thereof exported from West Germany; that on and about the dates of exportation of said merchandise, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for home consumption therein or for export to the United States; that such or similar merchandise was not at the aforesaid time freely offered for sale in the United States for domestic consumption therein; that cost of production, as defined in section 402(f) of the Tariff Act of 1930 is as set forth opposite each customs entry on the attached schedule A.
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402(f), supra (19 U.S.C. *576§ 1402 (f)), is the proper basis of value for the lathes and parts thereof in issue and that said value is as indicated in schedule A, hereto attached and made a part hereof.
As to all other merchandise, the appeals are dismissed.
Judgment will be entered accordingly.